Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen Rigaut on 28 June 2022.
The application has been amended as follows: 
In claim 10, after “a human subject in need thereof comprising:”
-- a) testing a DNA sample from said subject for the presence of:-- 
has been inserted.
EXAMINER’S COMMENT
The present claims require testing for one of the SNPs selected from the T allele at rs953387, the C allele at rs1123848, the A allele at rs4954564 and the G allele at rs1016269 together with one of the SNVs selected from the substitutions of C1049A in the CXCR4 cDNA, A169C in the CXCR4 cDNA, C19G in the CXCR4 cDNA, and T14A in the CXCR4 cDNA. 
In the reply of 17 May 2021, Applicant elected the species of the T allele at rs953387. This subject matter is now allowable. In view of the allowability of this subject matter, the previously withdrawn subject matter of methods that assay for one or more of the recited SNPs in combination with one or more of the recited SNVs recited in claim 10 has been rejoined and fully examined for patentability under 37 CFR 1.104. Because the subject matter previously withdrawn from consideration has been rejoined, the restriction requirement as set forth in the Office action mailed on 16 November 2020, as it pertained to the elected invention of methods of treatment of JIA and the recited SNPs and SNVs is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
NCBI SNP Database for rs953387 (submission no. ss66822089, 09
November 2006; previously cited) discloses methods for detecting a T allele at rs953387comprising contacting an isolated nucleic acid from a human subject with a nucleic acid probe / primer capable of detecting nucleic acids that have the major allele T at rs953387; and detecting the binding between the probe / primer to the isolated nucleic acid having the T allele at rs953387 by detecting the extension of the probe / primer by 1 base in those nucleic acids having the T allele at rs953387 (see “Submitted method description’).  The NCBI SNP database also teaches methods for detecting the C allele at rs1123848 (submission no. ss23708829, available via URL: <.ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss23708829>, May 2004), the A allele at rs4954564 (submission no. ss75848556, available via URL: < ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss75848556>, August 2007), and the G allele at rs1016269 (submission no. ss66569306, available via URL: < ncbi.nlm.nih.gov/projects/SNP/snp_ss.cgi?subsnp_id=ss66569306>, Nov 2006). However, the prior art does not teach or suggest a correlation between the recited SNPs and/or SNVs and juvenile idiopathic arthritis (JIA). The prior art does not teach or suggest the presently claimed methods for treating JIA in a human subject in need thereof comprising testing a DNA sample from the subject for one of the recited SNPs and one of the recited SNVs, detecting at least one of the SNPs and/or SNVs in the DNA sample and administering an effective amount of an anti-CXCR4 antibody to the subject to thereby treat JIA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634